Citation Nr: 9917266	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck strain and back injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a compensable evaluation for a scar of the 
right forehead.

4.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.  His appeal ensues from a March 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  

In VA Forms 21-526 (Veteran's Application for Compensation or 
Pension) received in February 1983 and November 1990, and in 
a statement received in July 1996, the veteran raised the 
claims of entitlement to service connection for ulcers, a 
hernia, a heart disorder, arthritis of the legs, 
hypertension, asthma, tuberculosis, and a knee disorder.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By an unappealed December 1967 decision, the RO denied 
entitlement to service connection for residuals of a neck 
strain and back injury.

2.  Evidence associated with the claims file subsequent to 
the RO's December 1967 decision bears directly, but not 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  The record contains no competent medical evidence 
establishing that the veteran currently has hearing loss.

4.  The increased evaluation claim is well grounded and VA 
has fulfilled its duty to assist by obtaining and fully 
developing all relevant evidence necessary for its equitable 
disposition.

5.  The veteran's right forehead scar has not been shown to 
be disfiguring or symptomatic, or to cause any functional 
limitation.


CONCLUSIONS OF LAW

1.  The RO's December 1967 decision denying entitlement to 
service connection for residuals of a neck strain and back 
injury is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  The evidence received since December 1967 is not new and 
material; thus, the requirements to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
neck strain and back injury have not been met.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The criteria for a compensable evaluation for a right 
forehead scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Neck Strain and Back Injury

The veteran's claim of entitlement to service connection for 
residuals of a neck strain and back injury was previously 
considered and denied by the RO in December 1967, on the 
basis that a spinal disorder was not shown by the evidence of 
record.  The RO's decision contemplated service medical 
records and an October 1967 statement from a prison 
physician.  The veteran was notified of the RO's decision and 
of his appellate rights by letter dated January 1968.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the decision.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  
If no NOD is filed within the prescribed period, the decision 
becomes final.  38 U.S.C.A. § 7105(c).  As the veteran in 
this case did not file an NOD initiating an appeal of the 
RO's December 1967 decision, that decision is final.  Id; 38 
C.F.R §§ 20.302, 20.1103 (1998).

Once an RO's decision becomes final, new and material 
evidence must be submitted to reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that is must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Pertinent evidence associated with the claims file since the 
RO's December 1967 decision includes: service medical and 
personnel records; 1981 to 1983 treatment records from Cermak 
Medical Center; December 1983 x-rays from Holy Family Medical 
Center; 1987 to 1996 treatment records from Illinois 
Department of Corrections; and December 1990, February 1996, 
March 1996, July 1996, and December 1997 statements of the 
veteran.  The medical evidence reflects that the veteran: 
suffered an in-service cervical strain; thrice presented with 
neck and back complaints between 1983 and 1988; and was 
diagnosed with osteoarthritis of the lumbar spine in 1983.  
The veteran's written statements reflect his belief that he 
now has residuals of an in-service neck strain and back 
injury, and that his current back disorder could be confirmed 
by obtaining his spine x-rays from St. Anthony's Hospital.
 
With the exception of some of the service medical and 
personnel records, the evidence received since the RO's 
December 1967 decision is neither cumulative nor redundant.  
However, it bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of this claim.  Assuming the 1983 x-rays are 
sufficient to show that a current back disorder exists, the 
evidence submitted since December 1967 does not contain a 
competent medical opinion linking that back disorder to the 
veteran's period of active service.

In December 1996, the RO requested copies of the veteran's x-
rays from St. Anthony's Hospital.  To date, the hospital has 
not responded.  As the record stands, there is no evidence, 
beyond the veteran's contention, linking a neck and/or back 
disorder to the veteran's period of active service.  As the 
veteran is a layperson with no medical training or expertise, 
his contentions, alone, cannot be relied upon to defeat the 
basis of the RO's December 1967 denial.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

In light of the above, the Board of Veterans' Appeals (Board) 
finds that no new and material evidence has been presented to 
reopen the previously disallowed claim of entitlement to 
service connection for residuals of a neck strain and back 
injury; therefore, the RO's December 1967 decision remains 
final and is not reopened.  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his previously denied claim, 
and to explain why his current attempt to reopen his claim 
fails.  See Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

II.  Service Connection - Hearing Loss

The Board notes that the RO certified for appeal the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  The RO characterized the veteran's hearing 
loss claim in this manner on the basis that the claim was 
previously denied in September 1983.  However, a review of 
the record reflects that in September 1983, the RO denied the 
veteran pension benefits, not service connection for any of 
the nonservice-connected disorders noted in its decision.  As 
there is no final decision of record with regard to the 
veteran's hearing loss claim, new and material evidence need 
not be submitted.  

The veteran claims that he is entitled to service connection 
for hearing loss that developed during active service.  The 
Board must determine whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. 
Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory thresholds 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz, is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran asserts that his hearing loss developed as a 
result of acoustic trauma sustained in service, when he 
worked around airplanes.  Service department records do not 
confirm the veteran's assertion, but for the purpose of 
determining well groundedness, the Board accepts the 
assertion as true.  Certainly the veteran is competent to 
state that he was exposed to an exceptional amount of noise 
in service.    

Regardless, there is no evidence, beyond the veteran's 
contentions, establishing that he currently has hearing loss 
within the meaning of applicable regulations.  According to 
records from Illinois Department of Corrections, the veteran 
reported hearing loss, possibly due to ears that were clogged 
with wax, in 1982, and again in 1987.  However, hearing loss 
has never been diagnosed.  As stated previously, under 
Espiritu, 2 Vet. App. at 494-95, the veteran is not qualified 
to diagnose hearing loss; therefore, his statements, alone, 
do not constitute competent medical evidence of a current 
disability.

Inasmuch as the record lacks competent medical evidence 
establishing that the veteran currently has hearing loss, his 
claim must be denied as not well grounded.  The veteran has 
failed to meet his initial burden of submitting evidence of a 
well-grounded claim for service connection for hearing loss; 
therefore, the VA is under no duty to assist him in 
developing the facts pertinent to this claims.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground his claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  Again, however, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim and to explain why his current attempt 
fails.

III.  Increased Evaluation - Scar

The veteran asserts that the evaluation assigned his right 
forehead scar does not reflect accurately the severity of his 
symptomatology; his assertion is sufficient to establish a 
well-grounded claim for an increased evaluation under 
38 U.S.C.A. § 5107.  Having examined the record in support of 
this claim, the Board finds that VA has obtained and fully 
developed all relevant evidence necessary for the claim's 
equitable disposition.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's right forehead scar is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.118a, 
Diagnostic Code 7800.  This code provides that a 10 percent 
evaluation is warranted for a scar of the head, face, or neck 
if it is moderately disfiguring.  A 30 percent evaluation is 
warranted if the scar is severely disfiguring, especially if 
it produces a marked and unsightly deformity of the eyelids, 
lips, or auricles.  

In March 1952, the veteran sustained a two-inch vertical scar 
on his right forehead with three inches tranversed over the 
vertex of his scalp.  On discharge in October 1955, that scar 
must have healed substantially as the examining physician did 
not note it as an identifying body mark, scar or tattoo.  
Rather, he noted a scar on another part of the veteran's 
body.  In 1987, during a routine physical, the veteran's scar 
was mentioned, but not characterized as disfiguring.  Despite 
being seen on numerous occasions for multiple problems after 
discharge from service, the veteran did not report symptoms 
related to his right forehead scar and the scar was not 
mentioned during any other visit.

Inasmuch as the evidence fails to show that the veteran has a 
moderately disfiguring scar of the right forehead, the 
criteria for a compensable evaluation under Diagnostic Code 
7800 have not been met.  The criteria for a compensable 
evaluation under Diagnostic Code 7803, 7804 or 7805 also are 
not met as the evidence does not disclose that the scar is 
superficial, poorly nourished with repeated ulceration, or 
tender and painful on objective demonstration, or causes any 
functional limitation.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a compensable evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds that a noncompensable evaluation 
more nearly approximates his current disability picture.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the history of the veteran's disability, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  There is no indication that the schedular criteria 
are inadequate to evaluate the veteran's disability.  His 
disability has not been shown to cause marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or to necessitate frequent periods of 
hospitalization, and it has not rendered impracticable the 
application of the regular schedular standards so as to 
warrant assignment of an extra-schedular evaluation.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

No new and material evidence having been submitted, the claim 
of entitlement to service connection for residuals of a neck 
strain and back injury is denied.

Service connection for hearing loss is denied.

A compensable evaluation for a right forehead scar is denied.


REMAND

A review of the record discloses that additional action by 
the RO is required prior to further Board review of the 
veteran's claim for a permanent and total disability 
evaluation for pension purposes.  The medical evidence 
includes subjective reports and objective findings that the 
veteran suffers from numerous disorders, including those 
affecting his digestive, cardiovascular, neurological, 
respiratory, musculoskeletal and immune systems, and his 
special sense organs, skin and teeth, not all of which have 
been evaluated and rated, as is required to make a 
determination in this case.  

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet.App. 121 (1991).  This is 
to ensure that VA is fully informed when evaluating the 
veteran's disabilities.  The Board recognizes in this case 
that the veteran is incarcerated and unable to attend a 
scheduled VA examination.  However, in light of the fact that 
Illinois Department of Corrections affords the veteran yearly 
physicals, additional medical information may be available 
despite the veteran's incarceration.  On Remand, the RO 
should request the veteran to undergo his yearly physical for 
the purpose of obtaining an updated, comprehensive evaluation 
of his nonservice-connected disabilities.  In the event the 
veteran is unwilling to undergo the physical, the RO should 
transfer the claims file to a physician for the following 
purposes: to review the claims file and to rate fairly each 
nonservice-connected disability from which the veteran 
suffers; and to provide an opinion as to whether these 
disabilities are permanently and totally disabling. 

This case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
undergo the next physical examination 
scheduled for him by Illinois Department 
of Corrections.  The RO should advise the 
veteran to report to the prison physician 
all of his health problems so that the 
physician can fairly evaluate the extent 
to which the veteran is disabled.  If the 
veteran complies with the RO's request, 
and provides the necessary authorization, 
the RO should obtain and associate with 
the claims file the completed report of 
evaluation.  The RO should also obtain 
any records from Illinois Department of 
Corrections that have not yet been 
secured. 

2.  If the veteran does not wish to 
undergo his yearly physical, the RO 
should transfer his claims file to a 
physician for review.  The RO should 
request the physician to rate fairly each 
nonservice-connected disability from 
which the veteran suffers, to provide an 
opinion as to whether these disabilities 
are permanently and totally disabling, 
and to express the rationale on which he 
bases his opinion.

3.  Thereafter, the RO should 
readjudicate the veteran's claim by 
preparing a rating decision which lists 
all of the veteran's disabilities and the 
percentage evaluation assigned to each 
disability, and deciding whether 
entitlement to a permanent and total 
disability rating for pension purposes is 
warranted under any appropriate 
regulation, including 38 C.F.R. § 3.321.  
If the decision is adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further review.


The purpose of this REMAND is to further develop the 
veteran's claim, and the Board intimates no opinion, 
favorable or unfavorable, as to the claim's merits.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, he is not required to do so unless otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

